


Exhibit 10.7

 

Execution Copy

 

 

REVOLVING CREDIT AGREEMENT

 

dated as of October 15, 2014,

 

among

 

OM ASSET MANAGEMENT PLC,

 

THE LENDERS NAMED HEREIN,

 

and

 

CITIBANK, N.A., as Administrative Agent

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC.

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

Definitions

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

26

SECTION 1.03. Terms Generally

26

SECTION 1.04. Accounting Terms; GAAP

26

SECTION 1.05. References to Agreements

27

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments

27

SECTION 2.02. Loans and Borrowings

27

SECTION 2.03. Requests for Borrowings

28

SECTION 2.04. Letters of Credit

29

SECTION 2.05. Funding of Borrowings

33

SECTION 2.06. Interest Elections

34

SECTION 2.07. Fees

35

SECTION 2.08. Repayment of Loans; Evidence of Debt

36

SECTION 2.09. Interest on Loans

36

SECTION 2.10. Alternate Rate of Interest

37

SECTION 2.11. Termination and Reduction of Commitments

38

SECTION 2.12. Prepayment of Loans

38

SECTION 2.13. Increased Costs

39

SECTION 2.14. Break Funding Payments

41

SECTION 2.15. Taxes

41

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

SECTION 2.17. Defaulting Lenders

48

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

51

SECTION 2.19. Incremental Commitments

52

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01. Organization; Powers

54

SECTION 3.02. Authorization and Enforceability

55

SECTION 3.03. Approvals; No Conflict

55

SECTION 3.04. Financial Condition; No Material Adverse Change

55

SECTION 3.05. Properties

56

 

i

--------------------------------------------------------------------------------


 

SECTION 3.06. Litigation and Environmental Matters

56

SECTION 3.07. Compliance with Laws and Agreements

56

SECTION 3.08. Investment Company Status

56

SECTION 3.09. Margin Regulations

57

SECTION 3.10. Taxes

57

SECTION 3.11. ERISA

57

SECTION 3.12. Disclosure

57

SECTION 3.13. Anti-Corruption Laws and Sanctions

58

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Conditions to Initial Borrowing

58

SECTION 4.02. Conditions to Each Credit Event

59

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01. Financial Statements; Ratings Changes and Other Information

60

SECTION 5.02. Notice of Material Events

62

SECTION 5.03. Existence; Conduct of Business

62

SECTION 5.04. Payment of Obligations

62

SECTION 5.05. Maintenance of Properties; Insurance

62

SECTION 5.06. Books and Records; Inspection Rights

63

SECTION 5.07. Compliance with Laws

63

SECTION 5.08. Use of Proceeds

63

SECTION 5.09. Payment of OMGUK Dividend Note

63

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01. Indebtedness

64

SECTION 6.02. Liens

65

SECTION 6.03. Sale and Lease-Back Transactions

66

SECTION 6.04. Fundamental Changes; Conduct of Business

66

SECTION 6.05. Asset Sales

67

SECTION 6.06. Transactions with Affiliates

68

SECTION 6.07. Limitation on Restricted Payments

69

SECTION 6.08. Limitation on Amendments to Certain Agreements

70

SECTION 6.09. Restrictive Agreements

70

SECTION 6.10. Hedging Agreements

71

SECTION 6.11. Permitted Activities of Holding Companies

71

SECTION 6.12. Financial Covenants

71

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices

77

SECTION 9.02. Survival

77

SECTION 9.03. Binding Effect

78

SECTION 9.04. Successors and Assigns

78

SECTION 9.05. Expenses; Indemnity; Damage Waiver

81

SECTION 9.06. Right of Setoff

83

SECTION 9.07. Applicable Law

83

SECTION 9.08. Waivers; Amendment

83

SECTION 9.09. No Fiduciary Relationship

84

SECTION 9.10. Entire Agreement

85

SECTION 9.11. WAIVER OF JURY TRIAL

85

SECTION 9.12. Severability

85

SECTION 9.13. Counterparts

85

SECTION 9.14. Headings

85

SECTION 9.15. Jurisdiction; Consent to Service of Process

85

SECTION 9.16. Confidentiality

86

SECTION 9.17. Electronic Communications

87

SECTION 9.18. USA Patriot Act

88

SECTION 9.19. Judgment Currency

88

 

iii

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.09

Restrictive Agreements

 

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Borrowing Request

Exhibit C-1

Form of Opinion of Bingham McCutchen LLP, New York counsel to the Borrower

Exhibit C-2

Form of Opinion of Bingham McCutchen LLP, English counsel to the Borrower

Exhibit D-1

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not

 

Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-2

Form of U.S. Tax Certificate for Non-U.S. Lenders that are

 

Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-3

Form of U.S. Tax Certificate for Non-U.S. Participants that are not

 

Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-4

Form of U.S. Tax Certificate for Non-U.S. Participants that are

 

Partnerships for U.S. Federal Income Tax Purposes

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Affiliate Subordination Agreement

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT dated as of October 15, 2014, among OM ASSET
MANAGEMENT plc, a public limited company organized under the laws of England and
Wales (the “Borrower”), the lenders from time to time party hereto and CITIBANK,
N.A., as administrative agent for such lenders.

 

The Borrower has requested that the Lenders extend credit in the form of
Commitments pursuant to which the Borrower may, during the Availability Period,
obtain Loans on a revolving credit basis and procure the issuance of Letters of
Credit in an aggregate amount at any time outstanding not in excess of US
$350,000,000 (as such amount may be increased in accordance herewith).

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue such Letters of Credit, in each case, on the terms and
subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.

 

“Accounts” means accounts payable owed to a Covered Subsidiary in respect of
Management Fees or Performance Fees or otherwise as compensation for the
provision of investment management or advisory services.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

 

“Administrative Questionnaire” means an Administrative Questionnaire supplied by
the Agent.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower or
any of its Subsidiaries.

 

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit F or otherwise satisfactory to the Agent.

 

--------------------------------------------------------------------------------


 

“Agent” means Citibank in its capacity as administrative agent hereunder or any
successor administrative agent appointed in accordance with Article VIII hereof.

 

“Agent Parties” has the meaning assigned to such term in Section 9.17.

 

“Agreement” means this Revolving Credit Agreement, as amended from time to time
in accordance with the terms hereof.

 

“Alternate Base Rate” means, with respect to any ABR Borrowing or overdue
amounts hereunder for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1% and (c) the Adjusted LIBO Rate for a one-month Interest Period commencing
on such day (or, if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for purposes of this definition the
Adjusted LIBO Rate on any day shall be based on the rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for deposits in U.S. Dollars (for delivery on such day) with a
term of one month as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion), at approximately 11:00 a.m., London time,
two Business Days prior to such day.  If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain a quotation in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to bribery, corruption, or money laundering, including the U.S. Foreign
Corrupt Practices Act and the UK Bribery Act.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the aggregate amount of the Lenders’ Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments of Credit Exposures that shall have occurred after such
termination or expiration.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, with respect to the commitment fees
payable hereunder, or with respect to any Eurodollar Loan or ABR Loan, as the
case may be, the applicable rate per annum set forth below under the caption,
“Commitment Fee Rate”, “Eurodollar Margin” or “ABR Margin”, as the case may be,
based upon the Category that applies on such day:

 

Pricing Category

 

Rating

 

Leverage
Ratio

 

Commitment
Fee Rate

 

Eurodollar Margin

 

ABR Margin

 

Category 1

 

BBB+ or Baa1 and higher

 

<1.00:1.00

 

0.200

%

1.25

%

0.25

%

Category 2

 

BBB or Baa2

 

<1.75:1.00, but >1.00:1.00

 

0.250

%

1.50

%

0.50

%

Category 3

 

BBB- or Baa3

 

<2.25:1.00, but >1.75:1.00

 

0.375

%

1.75

%

0.75

%

Category 4

 

Less than BBB- or Baa3

 

>2.25:1.00

 

0.500

%

2.00

%

1.00

%

 

The applicable Pricing Category will be based on (a) at any time prior to the
date that either Moody’s or S&P has assigned an initial rating to the Borrower’s
senior, unsecured long-term indebtedness for borrowed money that is not subject
to any credit enhancement, the Leverage Ratio of the Borrower calculated as of
the last date of the most recently ended fiscal quarter of the Borrower for
which financial statements and a compliance certificate have been delivered
pursuant to Section 5.04; provided that, until such financial statements and
compliance certificate have been delivered for the first full fiscal quarter
ending after the Closing Date and for so long as this clause (a) applies, the
Pricing Category shall be Pricing Category 2 and (b) on any time on or after the
date on which such initial ratings from either of Moody’s and S&P have been
assigned, the Applicable Ratings.  For purposes of the foregoing, (i) if either
Moody’s or S&P shall cease to have in effect an Applicable Rating (other than by
reason of the circumstances referred to in the next succeeding paragraph), then
the applicable Pricing Category will be based on the single available Applicable
Rating, (ii) if the Applicable Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Pricing Categories,
the applicable Pricing Category shall be based on the higher of the two
Applicable Ratings unless one of the ratings is two or more Pricing Categories
lower than the other, in which case the applicable Pricing Category shall be
determined by reference to the Pricing Category one rating higher than the
lowest of the two Applicable Ratings, and (iii) if the Applicable Ratings
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
regardless of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and

 

3

--------------------------------------------------------------------------------


 

ending on the date immediately preceding the effective date of the next such
change. From and after the time that an initial Applicable Rating is
established, for any day when no Applicable Rating is in effect, the Commitment
Fee Rate, the Eurodollar Margin and the ABR Margin shall be the rates set forth
opposite Pricing Category 4.

 

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Commitment Fee Rate, the Eurodollar Margin and the ABR Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

 

“Applicable Rating” means, for each of Moody’s and S&P, (a) the rating assigned
by such rating agency to the Borrower’s senior, unsecured long-term indebtedness
for borrowed money that is not subject to any credit enhancement, (b) if such
rating agency shall not have in effect a rating referred to in the preceding
clause (a), then the rating assigned by such rating agency to the Loans, if any,
or (c) if such rating agency shall not have in effect a rating referred to in
either of the preceding clause (a) or (b), the “company” or “corporate credit”
rating assigned by such rating agency to the Borrower.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Agent, in
substantially the form of Exhibit A.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” has the meaning assigned to such term in the heading of this
Agreement.

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” has the meaning assigned to such term in Section 2.03(a).

 

4

--------------------------------------------------------------------------------

 

“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York or the United Kingdom) on which banks are
open for business in New York City and the United Kingdom; provided, however,
that when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in U.S.
Dollar deposits in the London interbank market.

 

“Capitalized Lease Obligations” of any Person means the obligations of such
person under any lease that would be capitalized on a balance sheet of such
person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the Agent,
for the benefit of an Issuing Bank, as collateral for the obligations of the
Borrower in respect of Letters of Credit or the obligations of Lenders to
acquire participations in Letters of Credit, cash or, if the Agent and the
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent and each applicable Issuing Bank.  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Change in Control” means (i) any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder), other than the Permitted
Owners or a group consisting solely of Permitted Owners, shall acquire or hold,
directly or indirectly, beneficially or of record, Equity Interests of the
Borrower representing more than 30% of the aggregate voting power represented by
all issued and outstanding Equity Interests of the Borrower (the percentage of
such aggregate voting power attributable to the Equity Interests acquired or
held by such Person or group being the “Relevant Percentage”) and at such time
the Permitted Owners do not own, directly or through wholly owned entities,
Equity Interests of the Borrower collectively representing more than the
Relevant Percentage of the aggregate voting power represented by all issued and
outstanding Equity Interests of the Borrower, (ii) less than a majority of the
members of the board of directors of the Borrower shall be individuals who are
either (x) members of such board on the Closing Date, (y) members of the board
who are appointed by Parent in accordance with the terms of the Shareholder
Agreement or (z) members of the board whose election, or nomination for election
by the stockholders of the Borrower, was approved by a vote of at least a
majority of the members of the board then in office who are individuals
described in clauses (x) or (y) above or this clause (z), other than any
individual whose nomination or appointment under this clause (z) occurred as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors on the board of directors of the
Borrower (other than any such solicitation made by the board of directors of the
Borrower) or (iii) any “Change in Control” (or similar event, however
denominated) of the Borrower as defined in any agreement or instrument
evidencing or governing Indebtedness (other than Non-Recourse Seed Indebtedness)
or obligations in respect of one or more Hedging Agreements, of any one or more
of the Borrower and its Covered Subsidiaries in an aggregate principal amount
exceeding $10,000,000 shall occur.  For purposes of the preceding sentence, the
“principal amount” of the obligations of the Borrower or any Covered Subsidiary
in

 

5

--------------------------------------------------------------------------------


 

respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Covered Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.13(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under clauses (x) and (y)
above be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Citibank” means Citibank, N.A. and its successors and assigns.

 

“Closing Date” means the date on which the conditions to effectiveness of this
Agreement set forth in Section 4.01 are satisfied (or waived in accordance with
Section 9.08).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Investment Deed” means the co-investment deed to be entered into on or
before consummation of the IPO between the Borrower, on the one hand, and OMGUK,
on the other hand, having substantially the same terms and conditions as the
draft attached as an exhibit to the Registration Statement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder (and to acquire participations in Letters of Credit as
provided for herein), expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.11, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 or (c) increased pursuant to Incremental Commitments of
such Lender pursuant to Section 2.19.  The amount of each Lender’s Commitment is
set forth opposite such Lender’s name on Schedule 2.01 or, if such Lender has
entered into an Assignment and Assumption or Incremental Facility Agreement, set
forth for such Lender in the Register.  The aggregate amount of the Lenders’
Commitments as of the Closing Date is $350,000,000.

 

“Compliance Certificate” means a Compliance Certificate of a Financial Officer
of the Borrower substantially in the form of Exhibit E.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period (a) excluding, without duplication and to the extent added or
subtracted in computing Consolidated Net Income, (i) interest expense, including
interest expense historically paid to Parent, (ii) income tax expense and tax
benefits, (iii) depreciation and amortization charges, (iv) non-cash notional
corporate cost allocations, (v) non-cash expenses representing changes in the
value of equity and profit interests in subsidiaries held by key employees of
such subsidiaries, (vi) seed capital and co-investment gains, losses and related
financing costs, (vii) restructuring costs related to an exit from a distinct
product or line of business, (viii) non-cash compensation expenses related to
the award of stock or equity options, (ix) non-recurring cash expenses relating
to capital transactions, including the IPO, (x) non-cash impairment charges
relating to acquired goodwill and intangible assets, and (xi) other non-cash
charges and expenses; provided that any cash payment made with respect to any
non-cash expenses or charges added back in computing Consolidated Adjusted
EBITDA for any earlier period pursuant to clause (a)(xi) shall be subtracted in
computing Consolidated Adjusted EBITDA for the period in which such cash payment
is made, and (b) less, without duplication and to the extent otherwise included
in computing such Consolidated Net Income, nonrecurring gains, in each case
determined on a consolidated basis for the Borrower in accordance with GAAP, as
applicable.

 

“Consolidated Interest Expense” means, for any period, the total cash interest
expense, other than interest expense associated with any Non-Recourse Seed
Indebtedness or of any Fund or Fund Entity, of the Borrower and its Covered
Subsidiaries on a consolidated basis for such period, in each case determined in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income or
loss from continuing operations attributable to controlling interests of the
Borrower and the Covered Subsidiaries for such period (other than net income or
loss attributable to any Funds or Fund Entities), determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” means, as of any date, the aggregate amount of
all Indebtedness of the Borrower and the Covered Subsidiaries outstanding as of
such date, in the amount that would be reflected on a balance sheet of the
Borrower and the Covered Subsidiaries prepared on a consolidated basis as of
such date in accordance with GAAP, excluding (i) accrued long-term liabilities
in respect of previously recognized compensation expense attributable to equity
and profit awards to employees, (ii) Non-Recourse Seed Indebtedness, (iii)
Indebtedness of consolidated Fund Entities that is not subject to any Guarantee
of the Borrower or any Covered Subsidiary and (iv) Indebtedness owed by the
Borrower to OMGUK under the Note.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether as
general partner or through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.

 

7

--------------------------------------------------------------------------------


 

“Core Business Entity” means any Person that is engaged in, or earns or is
entitled to receive fees or income (including investment income and fees,
Management Fees and Performance Fees) from, one or more Core Businesses.

 

“Core Businesses” means (i) investment or asset management services, financial
advisory services, money management services or similar or related activities,
including but not limited to services provided to mutual funds, private equity
or debt funds, hedge funds, funds of funds, corporate or other business entities
or individuals and in respect of separately managed accounts and (ii) investing
in Equity Interests of entities substantially all of the businesses of which
consist of providing services referred to in clause (i).

 

“Covered Subsidiaries” means each of the Subsidiaries other than any
Subsidiaries that are Fund Entities. For the avoidance of doubt, the term
“Covered Subsidiaries” shall not include (i) Heitman LLC or (ii) Investment
Counselors of Maryland, LLC unless and until such entity becomes a “Subsidiary”
as defined herein.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
principal amount of such Lender’s Loans outstanding at such time and such
Lender’s LC Exposure at such time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans unless such Lender notifies the Agent
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) fund any
portion of its participations in Letters of Credit or (iii) pay to the Agent,
any Issuing Bank or any other Lender any other amount required to be paid by it
hereunder, (b) has notified the Borrower, the Agent or any Issuing Bank in
writing that it does not intend or expect to comply with its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Agent, any Issuing Bank or the Borrower made
in good faith, to provide a certification from an authorized officer of such
Lender in writing to the Agent and the Borrower that it will comply with its
obligations (and is financially able to meet such obligations) hereunder to fund
prospective Loans and participations in outstanding Letters of Credit (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written certification by the Agent and the Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the

 

8

--------------------------------------------------------------------------------


 

subject of a proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank and each Lender.

 

“Deferred Tax Asset Deed” means the deferred tax asset deed to be entered into
between the Borrower, on the one hand, and OMGUK, on the other hand, having
substantially the same terms and conditions as the draft attached as an exhibit
to the Registration Statement.

 

“Dollars”, “dollars” or “$” means lawful money of the United States of America.

 

“Eligible Assignee” means any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), the Borrower or any Subsidiary or Affiliate
thereof) that meets the requirements to be an assignee under Section 9.04(b).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in “endangered”
or “critical” status within the meaning of Section 305 of ERISA or Section 432
of the Code or (i) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to a
Plan with respect to which the Borrower or any ERISA Affiliate is a
“disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) which results
in liability to the Borrower or a Covered Subsidiary.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

10

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however denominated
and including (for the avoidance of doubt) any backup withholding in respect
thereof), franchise Taxes and branch profits Taxes, in each case, (i) imposed by
the United States of America (or any political subdivision thereof) or as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. Federal withholding Taxes imposed with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date (i)
such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request pursuant to Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) any Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f), (d) any
U.S. Federal withholding Taxes imposed under FATCA and (e) any UK Excluded
Withholding Taxes.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the quotation for such day for such
transactions received by the Agent from a Federal funds broker of recognized
standing selected by it.

 

“Fee Letters” means the letter agreements, each dated September 4, 2014 between
(i) the Borrower, Citibank and Citigroup Global Markets Inc. and (ii) the
Borrower, Bank of America, N.A., and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated.

 

“Financial Officer” means (i) the chief financial officer of the Borrower, (ii)
the chief executive officer of the Borrower, (iii) the head of affiliate
management of

 

11

--------------------------------------------------------------------------------


 

the Borrower and (iv) any other senior officer of the Borrower designated in
writing to the Agent by any of the foregoing officers of the Borrower.

 

“Foreign Lender” means a Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with respect
to Letters of Credit issued by such Issuing Bank other than LC Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any investment fund or investment vehicle, including mutual funds,
organized as a separate legal entity that is required to be consolidated with
the Borrower under GAAP.

 

“Fund Entity” means (a) any Fund in respect of which any of the Covered
Subsidiaries acts as manager or investment advisor or has rights with respect to
Management Fees or Performance Fees and (b) any entity in which any entity
described in clause (a) has an investment.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, applied on a consistent basis.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of Indebtedness or other obligation guaranteed thereby
(or, in the case of (i) any Guarantee the terms of which limit the monetary
exposure of the guarantor or (ii) any Guarantee of an obligation that does not
have a

 

12

--------------------------------------------------------------------------------


 

principal amount, the maximum monetary exposure as of such date of the guarantor
under such Guarantee (as determined, in the case of clause (i), pursuant to such
terms or, in the case of clause (ii), reasonably and in good faith by a
Financial Officer)).  When used as a verb, the term “Guarantee” means to provide
a Guarantee.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Incremental Commitments” means, with respect to any Lender, the commitment, if
any, of such Lender, established in accordance with Section 2.19 pursuant to an
Incremental Facility Agreement, to make Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Credit Exposure under such
Incremental Facility Agreement.

 

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Agent, among the Borrower, the
Agent and one or more Incremental Lenders, establishing Incremental Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.19.

 

“Incremental Lender” means a Lender with an Incremental Commitment.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable incurred in the ordinary
course of business, (ii) deferred compensation payable to directors, officers or
employees of the Borrower or any Covered Subsidiary and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, except to the
extent that on any date the amount payable pursuant to such purchase price
adjustment or earnout is, or becomes, reasonably determinable and would be
required to

 

13

--------------------------------------------------------------------------------


 

be reflected on a consolidated balance sheet of the Borrower prepared as of such
date in accordance with GAAP), (e) all Capitalized Lease Obligations of such
Person, (f) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party (other than
obligations with respect to any letter of credit and letter of guaranty securing
obligations not otherwise constituting Indebtedness that is entered into in the
ordinary course of business to the extent such letter of credit or letter of
guaranty is not drawn upon), (g) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (h) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, and (i) all Guarantees by such Person of
Indebtedness of others.  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. For the avoidance of doubt, the term Indebtedness
shall not include any obligations of a Person under the Co-Investment Deed or
the Deferred Tax Asset Deed, in each case as in effect on the Closing Date, to
the extent such obligations were reflected on the consolidated pro forma balance
sheet of the Borrower included in the Registration Statement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Intellectual Property License Agreement” means the intellectual property
license agreement to be entered into on or before consummation of the IPO
between the Borrower, on the one hand, and the Parent and certain of its
Affiliates, on the other hand, having substantially the same terms and
conditions as the draft attached as an exhibit to the Registration Statement.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
Adjusted EBITDA for such period to (b) Consolidated Interest Expense for such
period; provided that the Interest Coverage Ratio in respect of each Test Period
ending on the last day of each of the first four fiscal quarters of the Borrower
ending after the Closing Date will be the ratio of (i) Consolidated Adjusted
EBITDA for such Test Period to (ii) an amount equal to the actual Consolidated
Interest Expense from the Closing Date through the last day of such Test Period
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the last day of such
Test Period.

 

“Interest Election Request” has the meaning assigned to such term in
Section 2.06(b).

 

14

--------------------------------------------------------------------------------

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable thereto and, in the case of
a Eurodollar Loan with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months’ duration been applicable to such
Loan.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or, if agreed
to by each of the Lenders, 12 months) thereafter, as the Borrower may elect;
provided, however, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially will be the date on which
such Borrowing is made and thereafter will be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period for which
that Screen Rate is available that exceeds the Impacted Interest Period, in each
case, at such time.

 

“IPO” means the initial public offering and sale by OMGUK, as selling
shareholder, of at least 15% of the ordinary shares of the Borrower (calculated
on a fully-diluted basis) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act of 1933 and the rules and
regulations of the SEC promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) Citibank, N.A., and (b) each Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.04(i) (other than any
Person that shall have ceased to be an Issuing Bank as provided in
Section 2.04(i)), each in its capacity as an issuer of Letters of Credit
hereunder.  Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by any domestic or foreign branch or by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such branch or Affiliate with respect to Letters of Credit issued

 

15

--------------------------------------------------------------------------------


 

by such branch or Affiliate (it being agreed that such Issuing Bank shall, or
shall cause such branch or Affiliate to, comply with the requirements of
Section 2.04 with respect to such Letters of Credit).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Expiration Date” has the meaning assigned to such term in Section 2.04(c).

 

“LC Exposure” means, at any time, the aggregate amount of (a) the sum of the
amounts of all Letters of Credit that remain available for drawing at such time
and (b) the sum of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means (a) the Persons listed on Schedule 2.01 (unless any such Person
has ceased to be a party hereto pursuant to an Assignment and Assumption) and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Assumption or an Incremental Facility Agreement (unless it has
ceased to be a Lender pursuant to an Assignment and Assumption).

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated Adjusted EBITDA for the Test
Period most recently ended on or prior to such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion; in each
case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided
further that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest

 

16

--------------------------------------------------------------------------------


 

of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan Documents” means this Agreement, the Fee Letters and the Incremental
Facility Agreements.

 

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to Section 2.02(a) of this Agreement.

 

“Management Fee Agreement” means any agreement or instrument requiring the
payment of Management Fees, including any such agreement contained in the
limited partnership agreement or other organizational documents of a Fund or
Fund Entity, or any direct or indirect interest of the Borrower or any of the
Covered Subsidiaries in the payment of Management Fees, including such interests
arising by virtue of their ownership of Equity Interests under the limited
partnership and other organizational documents of a Fund or Fund Entity or of a
Person other than a Covered Subsidiary that is party to a Management Fee
Agreement.

 

“Management Fees” means, without duplication, (i) any and all management fees
and other fees (excluding incentive or performance fees dependent on investment
performance or results) for management services (whether pursuant to a
Management Fee Agreement or otherwise) and any and all distributions received by
the Borrower or any Covered Subsidiary the source of which is Management Fees,
(ii) any and all “Management Fees” payable pursuant to any Management Fee
Agreement and (iii) any and all payments received which are treated as a credit
or offset or otherwise reduce such fees, and shall in any event include the
“management fees” reported on the consolidated financial statements of the
Borrower prepared in accordance with GAAP.

 

“Margin Stock” has the meaning given such term under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and its
Covered Subsidiaries, taken as a whole, (b) the ability of the Borrower to
perform its payment obligations under any Loan Document, (c) the rights of or
remedies available to the Lenders under any Loan Document or (d) the validity or
enforceability against the Borrower of any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans,  Letters of
Credit and Non-Recourse Seed Indebtedness) or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Covered
Subsidiaries in an aggregate principal amount exceeding $10,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Covered Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Covered Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

17

--------------------------------------------------------------------------------


 

“Maturity Date” means the fifth anniversary of the Closing Date (or, if such day
is not a Business Day, the next succeeding Business Day).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.08(b) and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Seed Indebtedness” means Indebtedness incurred by a Subsidiary to
finance seed capital investments, which shall include incubation capital (to
establish a track record), scale capital (to extend an existing product into a
commingled fund) and co-investment capital (to support the formation of a
closed-end partnership); provided that (i) such Indebtedness is not Guaranteed
by the Borrower or any Covered Subsidiary and (ii) such Indebtedness has
recourse solely to the investments being financed and not to any other assets of
the Borrower or any Covered Subsidiary.

 

“Note” means the loan instrument from the Borrower in favor of OMGUK, and
subordinated in right of payment to the Obligations, in the original principal
amount on the Closing Date of $37,000,000.00.

 

“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by the Borrower in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (c) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower under this
Agreement or any other Loan Document.

 

“OMGUK” means OM Group (UK) Limited, a wholly-owned subsidiary of the Parent and
the seller of the ordinary shares of the Borrower sold in the IPO.

 

18

--------------------------------------------------------------------------------


 

“OMGUK Dividend” means the payment by the Borrower prior to the Closing Date, of
a $175,000,000 dividend to OMGUK, as the sole record holder of the Borrower’s
ordinary shares immediately prior to the consummation of the IPO, which payment
shall be in the form of the OMGUK Dividend Note.

 

“OMGUK Dividend Note” means the loan instrument from the Borrower in favor of
OMGUK in the original principal amount of $175,000,000 evidencing the OMGUK
Dividend.

 

“OMUSH” means Old Mutual (US) Holdings Inc., which, until the consummation of
the Reorganization, owned and operated substantially all the assets and
businesses acquired by the Borrower in the Reorganization.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that (a) are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17) or (b) arise as a result of the
voluntary registration by a Lender of a Loan Document.

 

“Parent” means Old Mutual, plc, a public limited company organized under the
laws of England and Wales.

 

“Parent Agreements” means the Shareholder Agreement, the Seed Capital Management
Agreement, the Co-Investment Deed, the Deferred Tax Asset Deed and the
Intellectual Property License Agreement.

 

“Participant” has the meaning given such term in Section 9.04(c).

 

“Participant Register” has the meaning given such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA and any successor entity performing similar functions.

 

19

--------------------------------------------------------------------------------


 

“Performance Fees” means ownership interests or contractual rights representing
the right to receive compensation dependent on investment performance or results
and payments or distributions made or owed to a Covered Subsidiary in respect
thereof.

 

“Permitted Encumbrances” means:

 

(a)  Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)  pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security and similar laws and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Covered Subsidiary in the ordinary course of business supporting obligations of
the type set forth in subclause (i) above;

 

(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Borrower or any Covered Subsidiary
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;

 

(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under Article VII;

 

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Covered Subsidiary;

 

(g)  banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by Borrower or any Covered Subsidiary in excess of
those required by applicable banking regulations;

 

20

--------------------------------------------------------------------------------


 

(h)  Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

 

(i)  Liens that are contractual rights of set-off; and

 

(j)  custodial liens, administrator liens and other similar Liens relating to
investment assets, including rights of setoff, incurred in the ordinary course
of business; provided that such assets are not subjected to such Liens for the
purpose of providing collateral for any Indebtedness;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Owners” means the Parent and each direct or indirect wholly-owned
subsidiary of the Parent, including, as of the Closing Date, OMGUK.

 

“Person” or “person” means any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, or any agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, (other than a Multiemployer Plan) that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.17.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City. The Prime Rate is not intended to be the lowest rate of interest
charged by the Citibank in connection with extensions of credit to debtors; and
each change in the Prime Rate shall be effective on the date such change is
publicly announced as being effective.

 

“Recipient” means, as applicable, the Agent, the Issuing Bank or any Lender.

 

“Register” has the meaning given such term in Section 9.04(b)(iv).

 

“Registration Statement” means the Form S-1 Registration Statement relating to
the offering and sale of ordinary shares of the Borrower in the IPO in the form
filed with the SEC on October 7, 2014.

 

21

--------------------------------------------------------------------------------


 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of each Affiliate of such Person.

 

“Reorganization” means the corporate reorganization to be effected prior to the
IPO, as described in the Registration Statement, pursuant to which the Borrower,
through US Sub and UK Sub, will indirectly acquire all the outstanding Equity
Interests of OMUSH.

 

“Required Lenders” means Lenders having Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Commitments at such time.

 

“Responsible Officer” means a Financial Officer or the general counsel of the
Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Covered Subsidiary, or any payment or distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower or any
Covered Subsidiary or of any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Covered Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state applicable to the Borrower and
its Subsidiaries or Her Majesty’s Treasury of the United Kingdom.

 

22

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, at the
time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state applicable to the Borrower and its
Subsidiaries, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by, or acting on behalf of, any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seed Capital Management Agreement” means the Seed Capital Management Agreement
to be entered into on or before consummation of the IPO between the Borrower, on
the one hand, and the Parent and certain of its Affiliates, on the other hand,
having substantially the same terms and conditions as the draft attached as an
exhibit to the Registration Statement.

 

“Shareholder Agreement” means the Shareholder Agreement to be entered into
between the Borrower, OMGUK and the Parent concurrently with the consummation of
the IPO on substantially the same terms as described in the Registration
Statement.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority to which the Agent is subject for
Eurocurrency Liabilities (as defined in Regulation D).  Such reserve percentages
shall include any imposed pursuant to Regulation D.  Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefits of or credit for proration, exemptions or
offsets.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.

 

23

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of the Borrower.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” means each period of four consecutive fiscal quarters of the
Borrower.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof
(including for the payment of the OMGUK Dividend Note) and the issuance of
Letters of Credit hereunder.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to whether
the rate of interest on such Loan or on the Loans comprising such Borrowing is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given such term in
Section 2.15(f)(ii)(B)(3).

 

“UK” and “United Kingdom” each mean the United Kingdom of Great Britain and
Northern Ireland.

 

“UK Excluded Withholding Taxes” shall mean any deduction or withholding for or
on account of UK Tax from a payment under any Loan where:

 

(a)  the payment could have been made to the relevant Lender without any
deduction or withholding if the Lender had been a UK Qualifying Lender, but on
that date that Lender is not or has ceased to be a UK Qualifying Lender other
than as a result of any change after the date it became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or treaty or any published practice or published concession of any relevant
taxing authority; or

 

(b)  the relevant Lender is a UK Treaty Lender and the Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK tax deduction had that Lender complied with its
obligations under Section 2.15(g).

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

 

(a)  a Lender (i) which is a bank (as defined for the purpose of section

 

24

--------------------------------------------------------------------------------

 

879 of the UK Income Tax Act 2007) making an advance under a Loan Document and
is within the charge to UK corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18A of the UK Corporation Tax Act 2009 or (ii) in
respect of an advance made under a Loan Document by a person that was a bank (as
defined for the purpose of section 879 of the UK Income Tax Act 2007) at the
time that that advance was made and within the charge to UK corporation tax as
respects any payments of interest made in respect of that advance; or

 

(b)  a UK Treaty Lender.

 

“UK Sub” means OMAM UK Limited, a [private limited company] organized under the
laws of England and Wales and a Wholly-Owned Subsidiary of US Sub.

 

“UK Treaty Lender” means a Lender which:

 

(a)  is treated as a resident of a UK Treaty State for the purposes of the
Treaty;

 

(b)  does not carry on a business in the UK through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected; and

 

(c)  meets all other conditions in the relevant Treaty for full exemption from
Tax imposed by the UK on interest, except that for this purpose it shall be
assumed that the following are satisfied: (i) any condition which relates
(expressly or by implication) to there not being a special relationship between
the Borrower and a Lender or between both of them and another person, or to the
amounts or terms of any Loan and (ii) any necessary procedural formalities.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the UK which makes a provision for full exemption from tax
imposed by the UK on interest.

 

“US Sub” means OMAM US, Inc., a Delaware corporation and a Wholly-Owned
Subsidiary of the Borrower.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Wholly-Owned Subsidiary” means a Subsidiary of which Equity Interests (except
for directors’ qualifying shares and other de minimis amounts of outstanding
securities or ownership interests) representing 100% of the Equity Interests
are, at the time any determination is being made, owned, controlled or held by
the Borrower or one or more Wholly-Owned Subsidiaries of the Borrower or by the
Borrower and one or more Wholly-Owned Subsidiaries of the Borrower.

 

25

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Agent.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications in Section 6.08 or
as otherwise set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all accounting terms and all terms of a financial nature shall be
interpreted, all accounting determinations thereunder shall be made, and all
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment of any
financial covenant to eliminate or modify the effect of any change after the
date hereof in GAAP or in the application thereof on the operation of such
covenant (or if the Agent notifies the Borrower that the Required Lenders
request an amendment of any financial covenant for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect and applied immediately before the
relevant change became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under

 

26

--------------------------------------------------------------------------------


 

Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

 

SECTION 1.05.  References to Agreements.  A reference to an agreement or other
document “as in effect as of” a particular date, or words to similar effect,
shall be construed to refer to the particular words of such agreement or
document as of such date and shall not be construed as in any way restricting
the ability of the parties thereto to amend, supplement or otherwise modify such
agreement or document (subject to any restrictions on such amendments,
supplements or modifications in Section 6.08 or as otherwise set forth herein).

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, to make Loans denominated
in U.S. Dollars to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Credit Exposure exceeding such Lender’s Commitment or (ii) the aggregate Credit
Exposure exceeding the aggregate Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)   Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
proportion to their individual Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)  Subject to Section 2.10, each Borrowing shall be comprised entirely of
Eurodollar Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.03.  Each Lender may at its option make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect in any manner the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing, including any conversion of an ABR Borrowing into a Eurodollar
Borrowing, which, if made, would result in an aggregate of more than eight
separate Eurodollar Borrowings of any Lender being outstanding hereunder at any
one time.  For purposes of the foregoing, Eurodollar Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

27

--------------------------------------------------------------------------------


 

(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount which is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate principal amount
which is an integral multiple of $500,000 and not less than $1,000,000, provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).

 

(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.03.  Requests for Borrowings.  (a)  To request a Borrowing, the
Borrower shall notify the Agent of such request (each, a “Borrowing Request”),
which shall be in the form of Exhibit B or any other form approved by the
Agent,  in writing or by telecopy (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such Borrowing Request shall be irrevocable and shall be in a form approved by
the Agent and signed by a Financial Officer of the Borrower.  Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i) the principal amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

28

--------------------------------------------------------------------------------


 

SECTION 2.04.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit (each of which shall be a standby letter and not a commercial or trade
letter of credit) as the applicant thereof for the support of its or its Covered
Subsidiaries’ obligations, in a form reasonably acceptable to the Agent and the
relevant Issuing Bank, at any time and from time to time prior to the LC
Expiration Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, any Letter of Credit the proceeds of which would
be made available to any Person (i) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that at the time of such
funding is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to the applicable Issuing
Bank and the Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000, (ii) no Lender’s
Credit Exposure shall exceed its Commitment and (iii)  the total Credit
Exposures shall not exceed the total Commitments.

 

(c)  Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (the “LC Expiration
Date”).

 

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further

 

29

--------------------------------------------------------------------------------


 

action on the part of the relevant Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall give prompt notice to the
Borrower of such LC Disbursement, and the Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 12:00 noon., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if such
LC Disbursement is not less than $1,000,000 the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Agent its Applicable Percentage of the payment then due from the Borrower,
in the same manner as provided in Section 2.05 with respect to Loans made by
such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Agent of any payment from the Borrower pursuant to this paragraph, the
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear.  Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

30

--------------------------------------------------------------------------------


 

(f)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof..  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)  Disbursement Procedures.  An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such Issuing Bank shall promptly
notify the Agent and the Borrower in writing or by telecopy of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder or will refuse to honor such demand, as the case may be; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its

 

31

--------------------------------------------------------------------------------


 

obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.09(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)  Designation and Replacement of Issuing Banks.  The Borrower may, at any
time and from time to time, with the consent of the Agent (which consent shall
not be unreasonably withheld), designate as additional Issuing Banks one or more
Lenders that agree to serve in such capacity as provided below.  The acceptance
by a Lender of an appointment as an Issuing Bank hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Agent, executed by the Borrower, the Agent and such designated Lender and,
from and after the effective date of such agreement, (i) such Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and the
other Loan Documents and (ii) references herein or therein to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an issuer of
Letters of Credit hereunder.  The Borrower may terminate the appointment of a
Lender as an “Issuing Bank” hereunderby providing a written notice thereof to
such Issuing Bank, with a copy to the Agent.  Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof.  The Agent shall notify the Lenders of any such termination of the
appointment of an Issuing Bank.  At the time any such termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated Issuing Bank pursuant to Section 2.07(b).  After the termination of
an Issuing Bank hereunder, the terminated Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such termination, but shall not be required to issue additional Letters of
Credit.

 

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Lenders, an amount in cash equal to 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral

 

32

--------------------------------------------------------------------------------


 

shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII.  Such deposit shall be held by the Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made in
short-term money market instruments or money market deposit accounts at the
option and sole discretion of the Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure and (ii) in the case of
any such application at a time when any Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining cash collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders) the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of the Non-Defaulting Lenders and or the
remaining cash collateral and no Default shall have occurred and be continuing.

 

SECTION 2.05.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Agent in New York, New York, not later than
12:00 noon., New York City time, and the Agent shall by 3:00 p.m., New York City
time, credit the amounts so received to an account designated by the Borrower in
the applicable Borrowing Request.

 

(b)  Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the Borrower on such date a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Agent, then the applicable Lender and the Borrower (without waiving any claim
against such Lender for such Lender’s failure to make such share available)
severally agree to pay to the Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent, at (i) in the case of a payment to be made by such

 

33

--------------------------------------------------------------------------------


 

Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.06.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in this Section.  Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)  To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election (each, an “Interest Election Request”) in writing or by
telecopy by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable and shall be in a form reasonably
satisfactory to the Agent and signed by a Financial Officer.

 

(c)  Each Interest Election Request shall specify the following information:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing, and the minimum amounts thereof shall
be in compliance with Section 2.02(c));

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

34

--------------------------------------------------------------------------------

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month duration.

 

(d)  Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of one month duration.

 

(f)  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Agent so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.07.  Fees.  (a)   The Borrower agrees to pay to the Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily unused amount of the Commitment of such Lender during the
preceding quarter (or other period commencing with the Closing Date or ending on
the Maturity Date or the date on which the Commitments of such Lender shall
expire or be terminated as provided herein).  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on
December 31, 2014.  All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, the Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Loans and LC Exposure of such Lender.

 

(b)  The Borrower agrees to pay (i) to the Agent for the account of each Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the same Applicable Rate used to determine the interest
rate on Eurodollar Loans on the daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank, a
fronting fee, which shall accrue at the rate or rates separately agreed upon
between the Borrower and such Issuing Bank, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder as are agreed upon by
the Issuing Bank and the Borrower.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and

 

35

--------------------------------------------------------------------------------


 

December of each year shall be payable on the third Business Day following such
last day, commencing on the third Business Day following December 31, 2014;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(c)  The Borrower agrees to pay to the Agent, for its own account, fees payable
in the amounts at the times separately agreed upon between the Borrower and the
Agent.

 

(d)  The payment of the fees described in Sections 2.07(a) and (b) with respect
to any Defaulting Lender shall be subject to Section 2.17(a).

 

(e)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or an Issuing Bank, in the case of fees payable
to it) for distribution, in the case of commitment fees and participation fees,
to the Lenders.  Fees paid shall be refundable under any circumstances.

 

SECTION 2.08.  Repayment of Loans; Evidence of Debt.  (a)   The Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Maturity Date.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

 

(c)  The Agent shall maintain accounts in which it will record (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any payment received by the Agent hereunder from the
Borrower and each Lender’s share thereof.  The entries made in the accounts
maintained pursuant to this Section 2.08(c) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

SECTION 2.09.  Interest on Loans.  (a)  The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

36

--------------------------------------------------------------------------------


 

(b)  The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

 

(c)  Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, if any principal of or interest on any Loan
or any commitment, participation or other fees or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, or, at the request of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, all
outstanding Loans (regardless of whether then due) and all other amounts then
due and payable under the Loan Documents shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% plus the rate applicable to ABR Loans as provided in paragraph
(b) of this Section.

 

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The Alternate Base Rate shall be
determined by the Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.10.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)  the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate for such Interest Period; or

 

(b)  the Agent is advised by Required Lenders that the Adjusted LIBO Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurodollar
Borrowing for such Interest Period;

 

37

--------------------------------------------------------------------------------


 

then the Agent shall give notice (which may be telephonic) thereof to the
Borrower and the Lenders as promptly as practicable and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and such Borrowing shall be continued
as an ABR Borrowing, (ii) any Borrowing Request for a Eurodollar Borrowing shall
be treated as a request for an ABR Borrowing and (iii) in the event of a
determination described in clause (a) or (b) above with respect to the Adjusted
LIBO Rate component of the Alternate Base Rate, the utilization of the Adjusted
LIBO Rate component in determining the Alternate Base Rate shall be suspended.

 

SECTION 2.11.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)  The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.12, the aggregate Credit Exposure would exceed the aggregate
Commitment.

 

(c)  The Borrower shall notify the Agent by written or telecopy notice of any
election to terminate or reduce the Commitments under paragraph (b) above, at
least three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof.  Promptly following receipt of
any such notice, the Agent shall advise the Lenders of the contents thereof. 
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments under paragraph (b) of this Section may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in proportion to
their individual Commitments.

 

SECTION 2.12.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay, without premium or penalty but subject
to Section 2.14, any Borrowing, in whole or in part, upon giving written or
telecopy notice to the Agent in accordance with paragraph (c) of this Section.

 

(b)  In the event and on each occasion that the aggregate Credit Exposure
exceeds the aggregate Commitments, the Borrower shall immediately prepay,
without premium or penalty but subject to Section 2.14, Borrowings (or, if no
such Borrowings are outstanding, Cash Collateralize the outstanding LC Exposure)
in an aggregate amount as shall be necessary to eliminate the excess of such
Credit Exposure over the aggregate Commitments (for purposes of this clause (b),
Credit Exposure shall

 

38

--------------------------------------------------------------------------------


 

be calculated disregarding any portion of the LC Exposure which has been Cash
Collateralized).

 

(c)  The Borrower shall notify the Agent by written or telecopy notice of any
prepayment hereunder (i) in the case of a prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the Business Day of prepayment. 
Each such notice shall specify the prepayment date, the principal amount of each
Borrowing (or portion thereof) to be prepaid and shall be irrevocable and shall
commit the Borrower to prepay such Borrowing (or portion thereof) by the amount
stated therein on the date stated therein, provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.11, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.11.  All prepayments under this Section 2.12 shall be subject to
Section 2.14 but shall otherwise be without premium or penalty.  All prepayments
under this Section 2.12 shall be accompanied by payment of accrued interest on
the principal amount being prepaid to the date of payment.  Each partial
prepayment of any Borrowing shall be in an amount which is an integral multiple
of $100,000 and not less than $1,000,000 or, if less, the aggregate principal
amount of such Borrowing.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

 

SECTION 2.13.  Increased Costs.  (a)  If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

 

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan), to increase
the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other

 

39

--------------------------------------------------------------------------------


 

Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or other Recipient, as the case may be, for such additional
costs or expenses incurred or reduction suffered.

 

(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender or Issuing Bank such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section (collectively, the “Increased Costs”) and
setting forth in reasonable detail the manner of determination of such amount or
amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank the amount
shown as due on any such certificate within 10 days after receipt thereof.
Notwithstanding the foregoing, Increased Costs shall not include incremental
costs or expenses, such as general administrative or personnel expenses,
incurred in connection with compliance with any Change in Law that are not
attributable to a Lender or Issuing Bank making, continuing, converting or
maintaining any Loan, or participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to make Loans or to participate in or
issue any Letter of Credit) hereunder.

 

(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof) or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market.  A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.15.  Taxes.  (a)   Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)  The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or, at the option of the Agent, timely reimburse
it for the payment of, any Other Taxes.

 

(c)  As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority

 

41

--------------------------------------------------------------------------------


 

evidencing such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(d)  The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)  Each Lender shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Administrative Agent under this paragraph (e).

 

(f)  (i)   Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without, or at a reduced rate of, withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this
Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

42

--------------------------------------------------------------------------------


 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2)  executed originals of IRS Form W-8ECI (or successor form);

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form); or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-2, Exhibit D-3 or Exhibit D-4, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable
(including any applicable successor form);

 

43

--------------------------------------------------------------------------------


 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D) if a payment made to a Lender or the Agent under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender or the
Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (B), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender and the Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

 

(g)  Additional United Kingdom Withholding Tax Matters.

 

(i)  Subject to (ii) below, each Lender and the Borrower shall cooperate in
completing any procedural formalities necessary for such the Borrower to obtain
authorization to make such payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.

 

(ii)                                  (A)  A Lender on the Closing Date that
(x) holds a passport under the HMRC DT Treaty Passport scheme and w(y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to the Borrower and the
Administrative Agent; and

 

(B)  a Lender that becomes a Lender hereunder after the Closing Date closes that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide

 

44

--------------------------------------------------------------------------------

 

its scheme reference number and its jurisdiction of tax residence to the
Borrower and the Administrative Agent.

 

(iii)  If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the
Borrower shall make a filing with HM Revenue & Customs with respect to such
Lender (a “Borrower DTTP Request”), and shall promptly provide such Lender with
a copy of such filing; provided that, if:

 

(A)  the Borrower has not made a Borrower DTTP Filing in respect of such Lender;
or

 

(B)  the Borrower has made a Borrower DTTP Filing in respect of such Lender but:

 

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

(2) HM Revenue & Customs has not given the Borrower authority to make payments
to such Lender without a deduction for tax within 60 days of the date of such
Borrower DTTP Filing;

 

and in each case, the Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and the Borrower shall co-operate in
completing any additional procedural formalities necessary for the Borrower to
obtain authorization to make that payment without withholding or deduction for
Taxes imposed under the laws of the United Kingdom.

 

(iv)  If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the Borrower shall
not make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

 

(v)  The Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.

 

(vi)  Each Lender shall notify the Borrower and the Agent if it determines in
its sole discretion that it is ceases to be entitled to claim the benefits of an
income tax treaty to which the United Kingdom is a party with respect to
payments made by the Borrower hereunder.

 

(h)  If any party determines, in its reasonable discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to Section 2.13 or this Section 2.15 (including additional
amounts paid pursuant to this Section 2.15), it shall pay to the indemnifying
party an amount

 

45

--------------------------------------------------------------------------------


 

equal to such refund (but only to the extent of indemnity payments made under
Section 2.13 or this Section 2.15 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.15(h), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 2.15(h) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 2.15(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(i)  Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate, in the Assignment and Assumption or Incremental
Facility Agreement, as applicable, which it executes on becoming a party hereto,
which of the following categories it falls into:

 

(A)                               not a UK Qualifying Lender;

 

(B)                               a UK Qualifying Lender (other than a UK Treaty
Lender);
or

 

(C)                               a UK Treaty Lender.

 

If a new Lender fails to indicate its status in accordance with this
Section 2.15(i) then such new Lender shall be treated for the purposes of this
Agreement (including by the Borrower) as if it is not a UK Qualifying Lender
until such time as it notifies the Agent which category applies (and the Agent,
upon receipt of such notification, shall inform the Borrower).  For the
avoidance of doubt, an Assignment and Assumption shall not be invalidated by any
failure of a Lender to comply with this Section 2.15(i).

 

(j)  For purposes of this Section 2.15, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

 

Each party’s obligations under this Section 2.15 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Documents.

 

46

--------------------------------------------------------------------------------


 

SECTION 2.16.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder or
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon., New York City Time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to such accounts
as may be specified by the Agent, except that payments required to be made
directly to an Issuing Bank shall be so made and payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.05 shall be made directly to the Persons
entitled thereto.  The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.  Any payment required to be made by
the Agent hereunder shall be deemed to have been made by the time required if
the Agent shall, at or before such time, have taken the necessary steps to make
such payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payments.

 

(b)  If at any time insufficient funds are received by and available to the
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal and LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)  If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the relative aggregate amount of principal of and accrued
interest on their Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the

 

47

--------------------------------------------------------------------------------


 

assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate of the Borrower (as to which the provisions of
this paragraph shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)  Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders or
Issuing Bank hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Bank, as the case may be, severally agrees to repay to the Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation.

 

(e)  If any Lender shall fail to make any payment required to be made by it
hereunder, then the Agent may, in its discretion and notwithstanding any
contrary provision hereof, apply any amounts thereafter received by the Agent
for the account of such Lender to satisfy such Lender’s payment obligations
hereunder until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender hereunder, in the case of each of clause (i) and
(ii) above, in any order as determined by the Agent in its discretion.

 

SECTION 2.17.  Defaulting Lenders.

 

(a)  Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i) Waivers and Amendments.  The Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.08); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.08, require the consent
of such Defaulting Lender in accordance with the terms hereof.

 

48

--------------------------------------------------------------------------------


 

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank; third, to Cash Collateralize the
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.04(j); fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.04(j); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.17(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii) Certain Fees.

 

(A)  No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.07(a) for any period during which that Lender is a

 

49

--------------------------------------------------------------------------------


 

Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)  Each Defaulting Lender shall be entitled to receive fees in respect of
Letters of Credit pursuant to Section 2.07(b) in respect of its participations
in Letters of Credit for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.04(j).

 

(C)  With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clauses (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit that has been reallocated
to such Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Credit Exposure of any Non-Defaulting Lender to exceed such Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Lender’s increased exposure following
such reallocation.

 

(v) Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under applicable law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.04(j).

 

(b)  Defaulting Lender Cure.  If the Borrower, the Agent and the Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so

 

50

--------------------------------------------------------------------------------


 

notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)  New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, amend, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)  If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay Indemnified Taxes or any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender is a Defaulting Lender or (iv) any Lender is a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent (and in the case of clause (iv) above,
within 5 days after the date such Lender becomes a Non-Consenting Lender),
(A) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04(b)), all its
interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or 2.15) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the Agent
and each Issuing Bank, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and

 

51

--------------------------------------------------------------------------------


 

participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.19.  Incremental Commitments.  (a)  The Borrower may on one or more
occasions, by written notice to the Agent, request prior to the Maturity Date,
the establishment of Incremental Commitments; provided that the aggregate,
cumulative amount of all Incremental Commitments established pursuant to this
Section 2.19 after the Closing Date shall not exceed $150,000,000.  Each such
notice shall specify (i) the date on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
10 Business Days (or such shorter period as may be agreed to by the Agent) after
the date on which such notice is delivered to the Agent, (ii) the amount of the
Incremental Commitments being requested and (iii) the identity of each Lender or
other Person that the Borrower proposes become an Incremental Lender with
respect thereto, together with the proposed aggregate amount of the Incremental
Commitment for each such Lender or other Person (it being agreed that (x) any
Lender approached to provide any Incremental Commitment may elect or decline, in
its sole discretion, to provide such Incremental Commitment and (y) any such
Person that is not a Lender must be an Eligible Assignee that is reasonably
acceptable to the Agent and each Issuing Bank).

 

(b)  The terms and conditions of any Incremental Commitment and Loans and other
extensions of credit to be made thereunder shall be identical to the terms and
conditions of the Commitments and Loans and other extensions of credit made
thereunder.

 

(c)  The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Agent;
provided that no Incremental Commitments shall become effective unless (i) no
Default or Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of Loans and other
extensions of credit thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of the Borrower set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects, and
(B) otherwise, in all material respects, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date, (iii) after giving effect to and the making of Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof,
the Borrower shall be in

 

52

--------------------------------------------------------------------------------


 

compliance with the covenants set forth in Section 6.12 on a pro forma basis as
if such Loans or other extensions of credit had been incurred or assumed on the
first day of the Test Period most recently ended on or prior to the date of such
effectiveness, (iv) the Borrower shall make any payments required to be made
pursuant to Section 2.14 in connection with such Incremental Commitments and the
related transactions under this Section 2.19 and (v) the Borrower shall have
delivered to the Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Agent in connection with any such transaction.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Agent, to give
effect to the provisions of this Section 2.19.

 

(d)  Upon effectiveness of an Incremental Commitment of any Incremental Lender,
(i) such Incremental Lender shall be deemed to be a “Lender” hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders hereunder and shall be bound by all agreements, acknowledgements and
other obligations of Lenders hereunder and under the other Loan Documents, and
(ii)(A) such Incremental Commitment shall constitute (or, in the event such
Incremental Lender already has a Commitment, shall increase) the Commitment of
such Incremental Lender and (B) the aggregate amount of the Lenders’ Commitments
shall be increased by the amount of such Incremental Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Commitment”.  For the avoidance of doubt, upon the
effectiveness of any Incremental Commitment, the Credit Exposure of the
Incremental Lender holding such Commitment, and the Applicable Percentages of
all the Lenders shall automatically be adjusted to give effect thereto.

 

(e)  On the date of the effectiveness of any Incremental Commitments, each
Lender shall be deemed to have assigned to each Incremental Lender holding such
Incremental Commitments, and each such Incremental Lender shall be deemed to
have purchased from each Lender, in an amount equal to the principal amount
thereof (together with accrued and unpaid interest), such interests in the Loans
and participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Loans and participations in Letters of Credit will be held by
all the Lenders (including such Incremental Lenders) ratably in accordance with
their Applicable Percentages after giving effect to the effectiveness of such
Incremental Commitments.  Any Loans outstanding immediately prior to the date of
the effectiveness of such Incremental Commitments that are Eurodollar Loans will
(except to the extent otherwise repaid in accordance herewith) continue to be
held by, and all interest thereon will continue to accrue for the accounts of,
the Lenders holding such Loans immediately prior to the date of the
effectiveness of such Incremental Commitments, in each case until the last day
of the then-current Interest Period applicable to any such Loan, at which time
such Loans will be repaid or refinanced with new Loans made pursuant to
Section 2.01 in accordance with the Applicable Percentages of the Lenders
(including the Incremental Lenders) after giving effect to the effectiveness of
such Incremental Commitments;

 

53

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of any Event of Default, each
Incremental Lender will promptly purchase (for cash at face value) assignments
of portions of such outstanding Loans of other Lenders so that, after giving
effect thereto, all Loans that are Eurodollar Loans are held by the Lenders
(including the Incremental Lenders) in accordance with their then-current
Applicable Percentages.  Any such assignments shall be effected in accordance
with the provisions of Section 9.04, provided that the parties hereto hereby
consent to such assignments and the minimum assignment amounts and processing
and recordation fee set forth in Section 9.04(b) shall not apply thereto.  Any
ABR Loans outstanding on the date of the effectiveness of such Incremental
Commitments shall either be prepaid on such date or refinanced on such date
(subject to the satisfaction of applicable borrowing conditions) with Loans made
on such date by the Lenders (including the Incremental Lenders) in accordance
with their Applicable Percentages.  In order to effect any such refinancing,
(i) each Incremental Lender will make ABR Loans by transferring funds to the
Agent in an amount equal to the aggregate outstanding amount of such Loans of
such Type times a percentage obtained by dividing the amount of such Incremental
Lender’s Incremental Commitment by the aggregate amount of the Lenders’
Commitments (after giving effect to the effectiveness of the Incremental
Commitments on such date) and (ii) such funds will be applied to the prepayment
of outstanding ABR Loans held by the Lenders other than the Incremental Lenders,
and transferred by the Agent to the Lenders other than the Incremental Lenders,
in such amounts so that, after giving effect thereto, all ABR Loans will be held
by the Lenders in accordance with their then-current Applicable Percentages.  On
the date of the effectiveness of such Incremental Commitments, the Borrower will
pay to the Agent, for the accounts of the Lenders receiving such prepayments,
accrued and unpaid interest on the aggregate principal amount of the Loans of
the Borrower being prepaid.  The Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(f)  The Agent shall notify Lenders promptly upon receipt by the Agent of any
notice from the Borrower referred to in Section 2.19 and of the effectiveness of
any Incremental Commitments, in each case advising the Lenders of the details
thereof and of the Applicable Percentages of the Lenders after giving effect
thereto and of the assignments deemed to have been made pursuant to
Section 2.19(e).

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to each of the Lenders that:

 

SECTION 3.01.  Organization; Powers.  The Borrower and each of its Covered
Subsidiaries is duly organized, validly existing and in good standing (if
applicable) under the laws of its jurisdiction of organization, has all
requisite authority to

 

54

--------------------------------------------------------------------------------

 

conduct its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in each jurisdiction
where such qualification is required.

 

SECTION 3.02.  Authorization and Enforceability.  The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.  Approvals; No Conflict.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party (including any consent of the Parent
pursuant to the Shareholder Agreement), except such as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation, charter, by-laws or other organizational documents of the
Borrower or any of its Covered Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any Parent
Agreement, or any indenture, material agreement or other material instrument
binding upon the Borrower or any of its Covered Subsidiaries or any of their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Covered Subsidiaries, and (d)  will not result in the
creation or imposition of any Lien on any assets of the Borrower or any of its
Covered Subsidiaries.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)   The
Borrower has heretofore furnished to the Lenders (i) the consolidated balance
sheet and related consolidated statements of operations, comprehensive income,
changes in stockholders’ equity and cash flows of OMUSH and its consolidated
subsidiaries as of and for the fiscal year ended December 31, 2013, audited by
and accompanied by the opinion of KPMG LLP, independent registered public
accounting firm, and (ii) the unaudited consolidated balance sheet and related
consolidated statements of operations, comprehensive income and cash flows of
OMUSH and its consolidated subsidiaries as of and for the fiscal quarter and the
portion of the fiscal year ending June 30, 2014, certified by its chief
financial officer.  Such financial statements (including the related notes and
schedules thereto) present fairly in all material respects the financial
condition and results of operations of OMUSH and its consolidated subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to year
end audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b)  Since December 31, 2013, there has been no material adverse change in the
business, assets, operations, or financial condition of OMUSH and its
subsidiaries, taken as a whole, and since the Closing Date, there has been no
material adverse change in the business, assets, operations, or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

 

55

--------------------------------------------------------------------------------


 

(c)  Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of the Borrower or
its Subsidiaries has, as of the Closing Date, any material contingent
liabilities, unusual long-term commitments or material unrealized losses.

 

SECTION 3.05.  Properties.  (a) Each of the Borrower and its Covered
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)  Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Covered Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect  or (ii) that involve this
Agreement or the Transactions.

 

(b)  Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Covered Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Subsidiary
of the Borrower that is  an “investment adviser” within the meaning of the
Investment Advisers Act of 1940 is in compliance in all material respects with
the requirements of the Investment Advisers Act of 1940 and the rules and
regulations of the SEC thereunder, including the registration and reporting
requirements thereof.  No Default has occurred and is continuing.

 

SECTION 3.08.  Investment Company Status.  Except for Funds that are managed by
Covered Subsidiaries of the Borrower and that are duly registered as

 

56

--------------------------------------------------------------------------------


 

Investment Companies under the Investment Company Act of 1940, neither the
Borrower nor any Subsidiary is an “investment company” as defined in, or subject
to regulation as an “investment company” under, the Investment Company Act of
1940. .

 

SECTION 3.09.  Margin Regulations.  (a)    Not more than 25% of the value of the
assets of the Borrower and the Covered Subsidiaries subject to any restrictions
on the sale, pledge or other disposition of assets under this Agreement, any
other Loan Document or any other agreement to which any Lender or Affiliate of a
Lender is party will at any time be represented by Margin Stock.

 

(b)  No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.

 

SECTION 3.10.  Taxes.  The Borrower and each Covered Subsidiary have filed all
United States Federal Tax returns and all other Tax returns which are required
to be filed and have paid all Taxes stated to be due by the Borrower and each
Covered Subsidiary pursuant to said returns or pursuant to any assessment
received by the Borrower or any Covered Subsidiary, including without limitation
all Federal and state withholding Taxes and all Taxes required to be paid
pursuant to applicable law, except such Taxes, if any, as are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided for on the books of the Borrower or such Covered Subsidiary, or
where a failure to so file or pay could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.11.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  As of the most recent valuation date for
any Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to result in the funding attainment percentage dropping below 60% as of
the most recent valuation date.

 

SECTION 3.12.  Disclosure.  No information included in any of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other written information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, taken as a whole, not misleading;
provided that, with respect to projected financial information and forward
looking statements, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time when prepared, it being understood that projected financial information and
forward

 

57

--------------------------------------------------------------------------------


 

looking statements are inherently uncertain and that the Borrower gives no
representation and warranty that projected results will be achieved.

 

SECTION 3.13.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b)  to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Conditions to Initial Borrowing.  The obligations of the Lenders
to make Loans hereunder and of the Issuing Banks to issue Letters of Credit
hereunder are subject to the satisfaction of the following conditions (or waiver
in accordance with Section 9.08(b)):

 

(a)  The Agent (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Agent (which may include telecopy
transmissions of signed signature pages or email transmissions of signed
signature pages in PDF format) that such party has signed a counterpart of this
Agreement.

 

(b)  The Agent shall have received favorable written opinions (addressed to the
Agent and the Lenders and dated the Closing Date) of Bingham McCutchen LLP, New
York counsel to the Borrower, and English counsel to the Borrower, substantially
in the forms set forth in Exhibit C hereto, and covering such other matters
relating to the Borrower, this Agreement or the Transactions as the Agent or
Required Lenders shall reasonably request.  The Borrower hereby instructs its
counsel to deliver such opinion to the Agent.

 

(c)  The Agent shall have received such documents and certificates as the Agent
or its counsel shall reasonably have requested relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Agent and its counsel.

 

58

--------------------------------------------------------------------------------


 

(d)  The Reorganization and the IPO shall have been consummated.

 

(e)  The Agent shall have received a certificate, dated the Closing Date and
signed by the president or chief financial officer of the Borrower, confirming
(i)  compliance, as of the Closing Date, with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and (ii) the consummation of the
Reorganization, as contemplated by and described in the Registration Statement,
and of the IPO.

 

(f)  The Agent shall have received a certificate, dated the Closing Date and
signed by the chief financial officer of the Borrower, as to the solvency of the
Borrower on a consolidated basis after giving effect to the Transactions to
occur on or about the Closing Date, including the initial Borrowings hereunder
and the payment of the OMGUK Dividend, in form and substance reasonably
satisfactory to the Agent.

 

(g)  Immediately after giving effect to the transactions contemplated hereby
(including those contemplated by clause (h) below), the Borrower and the Covered
Subsidiaries shall have outstanding no Indebtedness other than (i) Indebtedness
hereunder, (ii) Indebtedness referred to in Section 6.01(c), and
(iii) Indebtedness owed by the Borrower to OMGUK under the Note, provided that
such Indebtedness is subordinated in writing in right of payment to the
Obligations pursuant to an Affiliate Subordination Agreement.

 

(h)   All Indebtedness owed by the Borrower to OMGUK under the OMGUK Dividend
Note shall have been, or substantially simultaneously with the initial Borrowing
hereunder shall be, repaid with the proceeds of such Borrowing and/or other
available funds, and the Agent shall be reasonably satisfied with the
arrangements for ensuring such repayment.

 

(i)  The Agent shall have received all fees and other amounts due and payable on
or prior to the Closing Date hereof, including, to the extent invoiced, fees and
cost reimbursements of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder. The Borrower shall have paid all
fees and other amounts payable on the Closing Date pursuant to the Fee Letters.

 

(j)  The Lenders shall have received all documentation and other information
about the Borrower and its Affiliates required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

 

SECTION 4.02.  Conditions to Each Credit Event.  The obligation of each Lender
to make Loans on the occasion of any Borrowing, and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit, are subject to the
satisfaction of the following conditions:

 

(a)  the representations and warranties set forth in this Agreement shall be

 

59

--------------------------------------------------------------------------------


 

true and correct (i) in the case of the representations and warranties qualified
as to materiality, in all respects and (ii) otherwise, in all material respects,
in each case on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
with respect to representations and warranties expressly made only as of an
earlier date, in which case such representations and warranties were so true and
correct on and as of such earlier date;

 

(b)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

 

(c)  receipt by the Agent of a Borrowing Request in accordance with
Section 2.03, or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, receipt by the relevant Issuing Bank and Agent of a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit to the extent required by Section 2.04(b).

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit, shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.  Financial Statements; Ratings Changes and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a)  within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related consolidated statements of
operations, comprehensive income, changes in stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by KMPG LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (it being understood and agreed that such financial

 

60

--------------------------------------------------------------------------------


 

statements will be prepared on substantially the same basis and with the
substantially the same presentation as the audited financial statements of OMGUS
referred to in Section 3.04);

 

(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, or, with respect to the third fiscal quarter
of 2014, such longer period as may be permitted by the SEC in connection with
the Borrower’s SEC reporting requirements, its consolidated balance sheet and
related consolidated statements of operations, comprehensive income and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly executed and completed Compliance Certificate  (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and including calculations for the Test Period
ending on the last day of the most recent fiscal quarter covered by such
financial statements of Consolidated Adjusted EBITDA (including a detailed
reconciliation from Consolidated Net Income to Consolidated Adjusted EBITDA) and
Consolidated Interest Expense, (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) attaching unaudited consolidating financial statements
relating to the financial statements delivered under paragraph (a) or (b) above,
as applicable;

 

(d)  concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e)   promptly after Moody’s or S&P shall have initially established, or at any
time thereafter announced a change in, its Applicable Rating, written notice of
such Applicable Rating or change; and

 

(f)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

61

--------------------------------------------------------------------------------


 

SECTION 5.02.  Notice of Material Events.  Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower becomes aware thereof,
the Borrower will give notice in writing to the Agent of the following:

 

(a)  any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b)  the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit, proceeding or investigation,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against or affecting the Borrower or any Affiliate of the Borrower as
to which there is a reasonable possibility of an adverse determination and that,
if  adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in, a
Material Adverse Effect; and

 

(d)  any other development or event that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Covered Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, registrations, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.04.

 

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Covered Subsidiaries to, pay its obligations (other than Indebtedness),
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (a) the Borrower or such Covered Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Covered Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each Covered Subsidiary to, keep proper books and accounts in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities sufficient to permit the preparation of
consolidated financial statements in accordance with GAAP.  Upon reasonable
notice and during normal business hours, the Borrower will, and will cause each
Covered Subsidiary to, provide the Agent or any Lender acting with the consent
of the Agent with access to the books and financial records of the Borrower and
each Covered Subsidiary, to make reasonable examinations and copies of the books
of accounts and other financial records of the Borrower and each Covered
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Covered Subsidiary with, and to be advised as to the same by, their
officers and, in the presence of officers or other representatives of the
Borrower, independent accountants at such reasonable times and intervals as the
Agent or Required Lenders may reasonably request; provided, however, so long as
no Event of Default has occurred and is continuing, there shall not be more than
one such inspection and examination in any calendar year.

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with  Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08.  Use of Proceeds.  The Borrower will use the proceeds of (a) the
Loans (i) to pay the OMGUK Dividend Note and (ii) for working capital and
general corporate purposes of the Borrower and the Covered Subsidiaries,
including acquisitions, distributions  and investments and (b) the Letters of
Credit solely for working capital and general corporate purposes of the Borrower
and the Covered Subsidiaries.  The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09.  Payment of OMGUK Dividend Note.  The Borrower will pay all
Indebtedness under the OMGUK Dividend Note promptly upon the occurrence of the
Closing Date and the consummation of the IPO.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw,  and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Borrower will not and will not permit any
Covered Subsidiary to incur, create or suffer to exist any Indebtedness except:

 

(a)  Indebtedness created hereunder, including Indebtedness pursuant to
Incremental Facility Agreements;

 

(b)  Indebtedness (i) of the Borrower to any Covered Subsidiary and (ii) of any
Covered Subsidiary to the Borrower or any other Covered Subsidiary; provided
that (A) such Indebtedness shall not have been transferred to any Person other
than the Borrower or any other Covered Subsidiary and (B) any such Indebtedness
owing by the Borrower shall be unsecured and subordinated in writing in right of
payment to the Obligations pursuant to an Affiliate Subordination Agreement;

 

(c)  Indebtedness of the Borrower or any Covered Subsidiary existing on the
Closing Date and described on Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

 

(d)  Indebtedness of the Borrower or any Covered Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (d) shall not exceed $5,000,000 at any time outstanding;

 

(e)  Indebtedness of any Person that becomes a Covered Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Covered Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Covered Subsidiary, (ii) such
Indebtedness has recourse solely to the assets of such Person and not to any
other assets of the Borrower or any other Covered Subsidiary, (iii) such
Indebtedness is not Guaranteed by the Borrower or any other Covered Subsidiary
and (iv) such

 

64

--------------------------------------------------------------------------------

 

Indebtedness shall be refinanced or replaced no later than 90 days after the
date on which such Person becomes a Covered Subsidiary with unsecured
Indebtedness of the Borrower that is not Guaranteed by any Covered Subsidiary;

 

(f)  unsecured Indebtedness of the Borrower and its Covered Subsidiaries
representing deferred compensation to employees of the Borrower and its Covered
Subsidiaries or long-term liability accruals in respect of previously recognized
compensation expense attributable to equity and profit sharing awards to
employees;

 

(g)  Non-Recourse Seed Indebtedness;

 

(h)  unsecured Indebtedness of any Covered Subsidiary under a revolving credit
facility with a Core Business Entity of which Equity Interests are owned by such
Covered Subsidiary or other Covered Subsidiaries; provided that (i) such
Indebtedness is incurred in anticipation of the payment by such Core Business
Entity to such Covered Subsidiary of a regularly scheduled distribution or a
scheduled payment of specifically identifiable realized Performance Fees,
(ii) any borrowing under any such revolving credit facility shall be repaid at
the time such dividend is paid or payment is made, but not in any event later
than 90 days after the date on which such Indebtedness was initially incurred
and (iii) the aggregate principal amount of Indebtedness permitted by this
clause (h) shall not exceed $10,000,000 at any time outstanding;

 

(i)  other Indebtedness of Covered Subsidiaries in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding; and

 

(j)  other unsecured Indebtedness of the Borrower that is not Guaranteed by any
Covered Subsidiary.

 

SECTION 6.02.  Liens.  The Borrower will not, nor will it permit any Covered
Subsidiary to, create, incur, or suffer to exist any Lien in or on its property
(now or hereafter acquired), or on any income or revenues or rights (including
accounts receivable) in respect of any thereof, except:

 

(a)  Permitted Encumbrances;

 

(b)  any Lien existing on the Closing Date and described in Schedule 6.02
hereto; provided that (i) such Lien shall not apply to any property or asset of
the Borrower or any Covered Subsidiary other than the properties or assets to
which such Lien applies on the Closing Date and (ii) such Lien shall secure only
those obligations that it secures on the Closing Date and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(c)  Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Covered Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.01(d)  that is incurred to finance such

 

65

--------------------------------------------------------------------------------


 

acquisition, construction or improvement (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets) and (ii) such Liens shall not apply to any other asset of the
Borrower or any Covered Subsidiary (other than the proceeds thereof); and

 

(d)  Liens on assets of a Person that becomes a Covered Subsidiary securing
Indebtedness permitted by Section 6.01(e); provided that (A) such Lien is not
created in contemplation of or in connection with such Person becoming a Covered
Subsidiary, (B) such Lien does not apply to any other property or assets of the
Borrower or any Covered Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date such Person becomes a Covered
Subsidiary;

 

(e)  Liens on seed investments of Covered Subsidiaries securing Non-Recourse
Seed Indebtedness relating to such investments; and

 

(f)  any Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding.

 

Notwithstanding anything herein to the contrary, the Borrower will not, and will
not permit any Covered Subsidiary to (i) create, incur, assume or permit to
exist any Lien on the Equity Interests in, or the Management Fees, Performance
Fees, Accounts, or rights to any of the foregoing of, any Covered Subsidiary or
other Core Business Entities, (ii) sell any Equity Interests owned by it in
Covered Subsidiaries or in other Core Business Entities pursuant to any
repurchase agreement or similar agreement or (iii) assign or sell any income or
revenues from or rights in respect of the Equity Interests in, and the
Management Fees, Performance Fees, Accounts, or rights to any of the foregoing
of, any Covered Subsidiary or other Core Business Entity, except (x) in the case
of clause (i) of this sentence, Permitted Encumbrances and (y) in the case of
clauses (ii) and (iii) of this sentence, in connection with any transaction
which is expressly permitted pursuant to Section 6.05. Notwithstanding anything
to the contrary in this Section 6.02, no transaction specifically permitted by
6.05 shall be deemed to violate this Section 6.02.

 

SECTION 6.03.  Sale and Lease-Back Transactions.  The Borrower will not, and
will not permit any Covered Subsidiary to, enter into any arrangement, directly
or indirectly, with any person whereby it shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

SECTION 6.04.  Fundamental Changes; Conduct of Business.  (a) The Borrower will
not, and will not permit any Covered Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and

 

66

--------------------------------------------------------------------------------


 

immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving entity; (ii) any Person
(other than the Borrower) may merge or consolidate with any Covered Subsidiary
in a transaction in which the surviving entity is a Covered Subsidiary;
(iii) any Covered Subsidiary may liquidate, dissolve or otherwise wind down if
the Borrower determines in good faith that such liquidation, dissolution or
winding down is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and (iv) the Borrower or any Covered Subsidiary
may consummate a merger, liquidation or dissolution to effect an asset sale
permitted by Section 6.05.

 

(b) Neither the Borrower nor any Covered Subsidiary will engage to any material
extent in any business other than Core Businesses and businesses reasonably
related thereto.

 

SECTION 6.05.  Asset Sales.  The Borrower will not, and will not permit any of
its Covered Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any of its Covered Subsidiaries to issue any additional Equity Interest in such
Covered Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law), except:

 

(a)  sales, transfers, leases and other dispositions of inventory, used or
surplus equipment and surplus office space in the ordinary course of business;

 

(b)  sales, transfers and dispositions of assets (i) solely between or among
Covered Subsidiaries or (ii)  from any Covered Subsidiary to the Borrower;

 

(c)  sales, transfers and other dispositions of assets (other than Equity
Interests in a Covered Subsidiary or in a Core Business Entity) that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (c) shall not exceed, during any fiscal year of the
Borrower, an amount equal to 10% of Consolidated Adjusted EBITDA for the most
recently ended fiscal year of the Borrower;

 

(d)  issuances of Equity Interests by any Covered Subsidiary to the Borrower or
any other Covered Subsidiary so long as the recipient thereof is (i) the direct
parent entity of the issuing Person, (ii) the Borrower or (iii) a wholly-owned
subsidiary of the Borrower;

 

(e)  sales of securities (other than Equity Interests in Covered Subsidiaries or
in Core Business Entities) or other instruments held by the Borrower or any
Covered Subsidiary for investment or cash management purposes, including 
securities or other instruments acquired or held by a Covered Subsidiary for
purposes of seeding, funding or otherwise maintaining any investment product or
Fund with respect to which a Covered Subsidiary acts

 

67

--------------------------------------------------------------------------------


 

as an investment adviser, manager, distributor, general partner or in any
similar capacity, in each case in the ordinary course of business and consistent
with the customary practices of the Borrower and the Covered Subsidiaries or of
the Parent;

 

(f)  grants or sales of Equity Interests and grants of profit participation
interests, including derivative instruments related thereto, in Covered
Subsidiaries engaged in Core Businesses or in Core Business Entities to
employees of such Covered Subsidiaries or Core Business Entities or of related
Covered Subsidiaries (or to special purpose vehicles substantially all of the
Equity Interests in which are owned by such employees) for the primary purpose
of effecting compensation (including incentive compensation) arrangements with
such employees for their services, provided that such grants are made in the
ordinary course of business;

 

(g)   sales or transfers of assets to the Parent or its Affiliates made pursuant
to and in accordance with the terms of the Co-Investment Deed or the Deferred
Tax Asset Deed;

 

(h)  sales or transfers to effect the Reorganization; and

 

(i)  sales or transfers of Equity Interests owned by the Borrower and the
Covered Subsidiaries in any Covered Subsidiary or Core Business Entity; provided
that (w) all Equity Interests in Covered Subsidiaries and Core Business Entities
which are sold or transferred pursuant to this clause (i) in any fiscal year of
the Borrower shall not, in the aggregate, account for more than 10% of
Consolidated Adjusted EBITDA for the immediately preceding fiscal year of the
Borrower, (x) the Borrower determines in good faith that such sale or transfer
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders, (y) after giving effect to such sale or transfer, the Borrower
shall be in compliance with the covenants set forth in Section 6.12 on a pro
forma basis as if such sale or transfer had been consummated on the first day of
the Test Period most recently ended on or prior to the date of such sale or
transfer and (z) all sales, transfers and dispositions permitted by this clause
(i) shall be made for at least 75% cash consideration (with contingent earnout
payment obligations not being deemed “consideration” for purposes of this
subclause (z));

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (except for those made pursuant to clause (b)(i), (d), (f), (g) and
(h) hereof) shall be made for fair value.

 

SECTION 6.06.  Transactions with Affiliates.  The Borrower will not, and will
not permit any Covered Subsidiary to, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates (any such transaction, a
“Restricted Affiliate Transaction”), except that the Borrower or any Covered
Subsidiary may:

 

68

--------------------------------------------------------------------------------


 

(a)  engage in any Restricted Affiliate Transaction at prices and on terms and
conditions which, taken as a whole, are not materially less favorable to the
Borrower or such Covered Subsidiary than would prevail in a comparable
arms’-length transaction with unrelated third parties;

 

(b)  effect any Restricted Payment permitted by Section 6.07;

 

(c)  satisfy any indemnification obligation to, and other employment
arrangements with, directors, officers, employees, managers and consultants of
the Borrower or any Covered Subsidiary entered into in the ordinary course of
business;

 

(d)  enter into and continue ordinary course employment, compensation and
benefits arrangements, including the reacquisition by Covered Subsidiaries from
employees of equity and profit participation interests previously granted to
such employees as part of their compensation;

 

(e)  effect any transaction expressly permitted by Section 6.05;

 

(f)  enter into any Management Fee Agreement;

 

(g)  effect transactions solely between or among Covered Subsidiaries or the
Borrower and one or more Covered Subsidiaries otherwise permitted hereunder;

 

(h)  effect the Reorganization and enter into any transition services agreements
relating thereto and to the IPO (whether entered into on or after the Closing
Date); provided that any such transition services agreement is on an arms-length
basis or otherwise provides for periodic cash payments or reimbursements (not
less frequently than quarterly) in amounts not less than the costs and expenses
(including allocable employee compensation expenses) incurred by the Borrower or
the Covered Subsidiaries in providing services thereunder, and having terms
(including with respect to the calculation of such costs and expenses) customary
for transition services agreements of the same general type; and

 

(i)  perform its obligations under the Parent Agreements and the Note in
accordance with the terms thereof.

 

SECTION 6.07.  Limitation on Restricted Payments.  The Borrower will not declare
or make, or permit any Covered Subsidiary to declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment or incur any obligation
(contingent or otherwise) to do so except:

 

(a)  each Covered Subsidiary may make Restricted Payments to the Borrower or any
other Covered Subsidiary and to any other Person that owns an Equity Interest in
such Covered Subsidiary ratably according to such Person’s holdings of the type
of Equity Interests in respect of which a Restricted Payment is being made to
the Borrower or any other Covered Subsidiary;

 

(b)  the Borrower may pay the OMGUK Dividend prior to the

 

69

--------------------------------------------------------------------------------


 

consummation of the IPO and pay the OMGUK Dividend Note substantially
simultaneously with the making of the initial Loans on the Closing Date;

 

(c)  Restricted Payments by any Covered Subsidiary to employees in respect of
Equity Interests or equity or profit participation interests in such Covered
Subsidiary issued to such employee for the primary purposes of effecting a
compensation arrangement, including the reacquisition for cash consideration of
such Equity Interests or equity or profit participation interests; provided that
such compensation arrangements and such Restricted Payments are made in the
ordinary course; and

 

(d)  So long as no Default has occurred and is continuing or would result
therefrom, the Borrower may declare and pay regular quarterly cash dividends on
its ordinary shares outstanding; provided that any dividend declared at a time
when no Default has occurred and is continuing or would result from the payment
thereof at such time may be paid on the announced payment date therefor, not
withstanding that a Default is then continuing or would result from such payment
(but no such Default shall be deemed to be waived as a result of this proviso).

 

SECTION 6.08.  Limitation on Amendments to Certain Agreements.  The Borrower
will not agree to or permit any amendment, modification, suspension or waiver of
any provision of any documents relating to the organization of the Borrower or
any Covered Subsidiary, of any agreement or instrument evidencing or governing
any Material Indebtedness or of any Parent Agreement that materially impairs the
creditworthiness of the Borrower or is adverse in any material respect to the
rights or interests of the Lenders hereunder.

 

SECTION 6.09.  Restrictive Agreements.  The Borrower will not, and will not
permit any Covered Subsidiary to, enter into, incur or permit to exist any
agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Borrower or any Covered Subsidiary to create, incur or
permit to exist any Lien upon any of its assets to secure any Obligations,
(b) the ability of any Covered Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans or
advances to the Borrower or any Covered Subsidiary or (c) the ability of any
Covered Subsidiary to Guarantee Indebtedness of the Borrower; provided that
(i) the foregoing shall not apply to (A) restrictions and conditions imposed by
law or by any Loan Document, (B) restrictions and conditions existing on the
date hereof identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (C) restrictions and conditions set forth in the
Shareholder Agreement or the Intellectual Property License Agreement as in
effect on the Closing Date, (D) in the case of any Covered Subsidiary that is
not a Wholly-Owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture, shareholder or similar
agreement; provided that such restrictions and conditions apply only to such
Covered Subsidiary and to any Equity Interests in such Covered Subsidiary and
(E) restrictions and conditions imposed by loan documents entered into in
connection with the Non-

 

70

--------------------------------------------------------------------------------


 

Recourse Seed Indebtedness; provided that any such restrictions and conditions
apply solely to the seed capital investments financed with such Non-Recourse
Seed Indebtedness, (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01 if such restrictions or conditions apply
only to the assets securing such Indebtedness or (B) customary provisions in
leases and other agreements restricting the assignment thereof and (iii) clause
(b) of the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of assets that is applicable only
to such assets and solely pending such sale; provided that such sale is
permitted hereunder.

 

SECTION 6.10.  Hedging Agreements.  The Borrower will not, and will  permit any
Covered Subsidiary to, enter into any Hedging Agreement, except for Hedging
Agreements entered into (i) to hedge or mitigate risks to which the Borrower or
such Covered Subsidiary has actual exposure and (ii) not for speculative
purposes.

 

SECTION 6.11.  Permitted Activities of Holding Companies.  The Borrower will not
permit US Sub or UK Sub to (a) incur, directly or indirectly, any Indebtedness
or any other monetary obligation or liability whatsoever, including with respect
to intercompany accounts, other than Indebtedness owing to the Borrower or
intercompany indebtedness existing immediately after the consummation of the
Reorganization owed by UK Sub to US Sub, (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than Permitted Encumbrances or (c) engage in any business or
activity or own any assets other than (i) (A) in the case of US Sub, holding
100% of the Equity Interests of UK Sub, (B) in the case of UK Sub, owning 100%
of the Equity Interests of OMUSH and (C) owning Equity Interests of other
Subsidiaries and (ii) as may be required by law.

 

SECTION 6.12.  Financial Covenants.  (a)  The Borrower will not permit the
Leverage Ratio at the end of any fiscal quarter to exceed 3.00 to 1.00.

 

(b)  The Borrower will not permit the Interest Coverage Ratio in respect of any
Test Period to be less than 4.00 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable;

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more

 

71

--------------------------------------------------------------------------------


 

Business Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Covered Subsidiary in connection with the Borrowings hereunder,
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statements or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

 

(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence), the second sentence of Section 5.08, Section 5.09 or
Article VI;

 

(e)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Agent or any Lender to the
Borrower (which notice will be given at the request of any Lender);

 

(f)  the Borrower or any Covered Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Covered Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Covered Subsidiary or for a substantial
part of its assets, and, in any such case referred to in (i) or (ii) above, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

72

--------------------------------------------------------------------------------


 

(i)  the Borrower or any Covered Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Covered Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (net of insurance proceeds payable in respect thereto;
provided that the applicable insurance carriers have been notified of such
judgment and are not disputing liability with respect to the netted amount)
shall be rendered against the Borrower, any Covered Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Covered Subsidiary to enforce any such
judgment;

 

(k)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

 

(l)  a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article ), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other obligations of the Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, and (iii) require the
deposit of cash collateral in respect of LC Exposure as provided in
Section 2.04(j), in each case without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other obligations of the Borrower
accrued hereunder

 

73

--------------------------------------------------------------------------------


 

and under any other Loan Document, shall automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
automatically become due, in each case without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

The Agent

 

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank
and may exercise the same as though it were not the Agent, and such bank and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Bank.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in
Section 9.08); provided that the Agent shall not be required to take any action
that, in its opinion, could expose the Agent to liability or be contrary to any
Loan Document or applicable law, and (c) except as expressly set forth herein,
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.  The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment.  The Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the Borrower, a Lender or the Issuing Bank, and the Agent
shall not be responsible for or have any duty

 

74

--------------------------------------------------------------------------------

 

 

to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agent.  Notwithstanding anything herein to the
contrary, the Agent shall not have any liability arising from any confirmation
of the Credit Exposure or the component amounts thereof.

 

Nothing in this Agreement or any other Loan Document shall require the Agent or
any of its Related Parties to carry out any “know your customer” or other checks
in relation to any Person on behalf of any Lender and each Lender confirms to
the Agent that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Agent or any of its Related Parties.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent or otherwise authenticated by the proper Person. 
The Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Agent may perform any and all its duties and exercise its rights and powers
hereunder or under any other Loan Documents by or through any one or more
sub-agents appointed by the Agent.  The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with any syndication of the credit facilities provided for herein as
well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment

 

75

--------------------------------------------------------------------------------


 

within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank.

 

If the Person serving as Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations hereunder.  The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

 

Each Lender further represents that it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder. 
Each Lender shall, independently and without reliance upon the Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

The provisions of this Article are solely for the benefit of the Agent, the
Lenders and the Issuing Banks and the Borrower shall not have any rights as a
third party beneficiary of any such provisions.

 

76

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopy or, where permitted
herein, sent by email, as follows:

 

(i) if to the Borrower, to it at OM Asset Management plc, Attention of: Stephen
H. Belgrad, Chief Financial Officer (Telecopy No. (617)369-7472);
email: sbelgrad@oldmutualus.com; with a copy to Richard Hart, Senior Legal
Counsel (Telecopy No. (617)369-7441 ); email: rhart@oldmutualus.com;

 

(ii) if to the Agent, to it at Citibank, N.A., 1615 Brett Road, Building III,
New Castle, DE 19720, Attention of Bank Loan Syndications Department (Telecopy
No. (212) 994-0961); email: GLAgentOfficeOps@citi.com with a copy to email:
ashley.morris@citi.com; and

 

(iii) if to a Lender, to it at its address (or telecopy number or email address)
set forth in its Administrative Questionnaire.

 

(b)  Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic mail communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender or Issuing Bank, as the case may be.  The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)  Each of the Borrower and the Agent may change its address, telecopy number
or email address for notices and other communications hereunder by notice to the
other parties hereto.  Each Lender may change its address, telecopy number or
email address for notices and other communications hereunder by notice to the
Borrower and the Agent.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 9.02.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making by the Lenders of the Loans, regardless of any investigation made
by any such other party or on its behalf, and notwithstanding that the Agent, or
any Lender may have had notice or knowledge of any

 

77

--------------------------------------------------------------------------------


 

Default or incorrect representation or warranty at the time any Loan is made, or
continued or converted hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.13, 2.14, 2.15, 9.05 and 9.19 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.03.  Binding Effect.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Agent and when the Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto and thereafter this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed signature page of the Agreement by facsimile
transmission or email shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written notice to and consent (such consent not to be
unreasonably withheld or unduly delayed) of:

 

(A)  the Borrower (which consent shall be deemed to have been given unless the
Borrower objects to such assignment by written notice to the Agent within 10
Business Days after having received notice thereof); provided that (i) no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee and (ii) any refusal by the

 

78

--------------------------------------------------------------------------------


 

Borrower to consent to a proposed assignment to a non-bank assignee that is
primarily engaged in Core Businesses and is a competitor of the Borrower will
not be deemed unreasonable;

 

(B)  the Agent; and

 

(C)  each Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent) shall
not be less than $5,000,000 and shall be an integral multiple of $1,000,000 in
excess thereof unless the Borrower otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under
clause clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;

 

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)  the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (for which the Borrower shall not be responsible); provided that the
Agent may, in its sole discretion, elect to waive such fee in the case of any
assignment; and

 

(D)  the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.

 

For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by

 

79

--------------------------------------------------------------------------------


 

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.05).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) The Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)  Any Lender may, without the consent of the Borrower or the Agent sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.08(b) that

 

80

--------------------------------------------------------------------------------


 

affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the
requirements and limitations therein, including the requirements and obligations
of the Participant under Section 2.15(f) (it being understood that the
documentation required under Sections 2.15(f) shall be delivered to the
participating Lender))  to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.16 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.13 or
2.15, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as
administrative agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, in connection with the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated),

 

81

--------------------------------------------------------------------------------


 

(ii) all reasonable out-of-pocket expenses incurred by an Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Agent, an Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the Agent or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any negotiations associated with a workout or restructuring in respect of
such Loans or Letters of Credit.

 

(b)  The Borrower shall indemnify the Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or under any other Loan Document or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan, Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted (i) from the gross negligence or willful misconduct of
such Indemnitee or (ii) such Indemnitee’s breach of its obligations under this
Agreement or the other Loan Documents.  This Section 9.05(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.

 

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent or an Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agent or such Issuing Bank,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent or such Issuing Bank in its capacity as such.  For purposes of
this Section, a Lender’s “pro rata share” shall be

 

82

--------------------------------------------------------------------------------


 

determined based upon its share of the sum of the total Credit Exposures and
unused Commitments at the time.

 

(d)  To the extent permitted by applicable law, each party hereto agrees that it
shall not assert, and hereby waives, any claim against any Person (including any
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, provided that, nothing in this paragraph
(d) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)  All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

(f)  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, except to the extent that such damages are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

SECTION 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, regardless of whether such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. Each Lender agrees to notify the Borrower and the Agent
promptly after any such setoff and application to the extent permitted by law.

 

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 9.08.  Waivers; Amendment.  (a)  No failure or delay of the Agent, any
Issuing Bank or any Lender in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agent and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.  Without limiting the
generality of the foregoing, the

 

83

--------------------------------------------------------------------------------


 

making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment without the written consent of each Lender
affected thereby, (iv) change Section 2.12(c) or 2.16(b) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof or of any other
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Agent or any Issuing Bank hereunder without the prior written
consent of the Agent or such Issuing Bank, as applicable.  Notwithstanding the
foregoing, (1) no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification and (2) any provision
of this Agreement may be amended by an agreement in writing entered into by the
Borrower and the Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

 

SECTION 9.09.  No Fiduciary Relationship.  The Borrower, on behalf of itself and
the Covered Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Covered Subsidiaries and their Affiliates, on the one hand,
and the Agent, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.

 

The Agent, each Issuing Bank, each Lender and their affiliates, may have
economic interests that conflict with those of the Borrower. The Borrower
acknowledges and agrees that (i) the transactions contemplated by this Agreement
and the related documents are arm’s-length commercial transactions between the
Agent, the Issuing Banks and the Lenders, on the one hand, and the Borrower, on
the other, (ii) in connection therewith and with the process leading to such
transaction the Agent, each of the Issuing Banks and each of the Lenders is
acting solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) the Agent, the
Issuing Banks and the Lenders have not assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent, any Issuing Bank, any Lender or any of their affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement or the
related documents and (iv) the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that the Agent, any Issuing Bank, or any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.

 

84

--------------------------------------------------------------------------------

 

SECTION 9.10.  Entire Agreement.  This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees constitute the entire
contract among the parties relative to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.13.  Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 9.03.

 

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be

 

85

--------------------------------------------------------------------------------


 

enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.

 

(b)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(c)  The Borrower hereby irrevocably designates, appoints and empowers OMUSH
(the “Process Agent”), with offices on the date hereof at 200 Clarendon Street,
53rd Floor, Boston, MA 02116, as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any such action or proceeding arising out of or relating to this
Agreement or any other Loan Document.  Such service may be made by mailing or
delivering a copy of such process to the Borrower in care of the Process Agent
(or any successor thereto, as the case may be) at such Process Agent’s above
address (or the address of any successor thereto, as the case may be), and the
Borrower hereby irrevocably authorizes and directs the Process Agent (and any
successor thereto) to accept such service on its behalf.  If for any reason such
designee, appointee and agent shall cease to be available to act as such, the
Borrower agrees to designate a new designee, appointee and agent in New York
City on the terms and for the purposes of this provision reasonably satisfactory
to Agent, and further shall at all times maintain an agent for service of
process in the United States of America, so long as there shall be outstanding
any Obligations.  The Borrower shall give notice to the Agent of any such
appointment of successor agents for service of process, and shall obtain from
each successor agent a letter of acceptance of appointment and promptly deliver
the same to the Agent.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 or, in the case of service of
process against the Borrower, as specified in paragraph (c) of this
Section 9.15.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.16.  Confidentiality.  (a)  Each of the Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors on a “need to know” basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority having

 

86

--------------------------------------------------------------------------------


 

jurisdiction over such Agent or Lender, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement, the other Loan Documents or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any permitted assignee of or Participant
in, or any prospective permitted assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. 
For the purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or such Subsidiary
or its or their business, other than any such information that is available to
the Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Agent and the
Lenders may disclose the existence of this Agreement and information (other than
fees) about this Agreement to market data collectors, similar service providers
to the lending industry and service providers to the Agent and the Lenders in
connection with the administration of this Agreement, any other Loan Document,
and the Commitments.

 

(b)  Each transferee shall be deemed, by accepting any assignment or
participation hereunder, to have agreed to be bound by this Section 9.16.

 

SECTION 9.17.  Electronic Communications.  The Borrower hereby agrees that,
unless otherwise requested by the Agent, it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to Section 5.01(a), (b) and (e) (the “Communications”) by
transmitting the Communications in an electronic/soft medium (provided such
Communications contain any required signatures) in a format reasonably
acceptable to the Agent to oploanswebadmin@citigroup.com (or such other e-mail
address as shall be designated by the Agent from time to time); provided, that
any delay or failure to comply with the requirements of this Section 9.17 shall
not constitute a Default or an Event of Default hereunder, it being understood
that this Section 9.17 shall not extend the dates by which the Borrower is
required to deliver to the Agent the information, documents and other materials
required to be delivered pursuant to Section 5.04(a), (b) and (e).  The Borrower
further agrees that the Agent may make the Communications available to the
Lenders by posting the Communications on DebtDomain or a substantially similar
electronic transmission system, access to which is controlled by the Agent (the
“Platform”).  The Platform is provided “as is” and “as available”.  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Agent Parties in
connection with the Communications or the Platform.  In no event shall the Agent
or any of its Affiliates or any of their respective officers, directors,
employees, agents, advisors or

 

87

--------------------------------------------------------------------------------


 

representatives (collectively, “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Communications through the Internet,
except to the extent the liability of any Agent Party is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or wilful misconduct of, or breach of this
Agreement by, such Agent Party

 

SECTION 9.18.  USA Patriot Act.  Each Lender that is subject to Section 326 of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA PATRIOT Act.

 

SECTION 9.19.  Judgment Currency.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b)  The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than US Dollars (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency that may be so purchased is
less than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

88

--------------------------------------------------------------------------------


 

 

OM ASSET MANAGEMENT PLC, as Borrower,

 

 

 

 

By

/s/ Stephen H. Belgrad

 

 

 

Name:

Stephen H. Belgrad

 

 

 

Title:

Chief Financial Officer

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually, and in its capacity as Agent and an Issuing Bank,

 

 

 

 

By

/s/ Maureen Maroney

 

 

 

Name:

Maureen Maroney

 

 

 

Title:

Vice President

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Matthew C. White

 

 

Name:

Matthew C. White

 

 

Title:

Vice President

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, LONDON BRANCH

 

 

 

 

By:

/s/ Garrett Lynskey

 

 

Name:

Garrett Lynskey

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Brian Fitzgerald

 

 

Name:

Brian Fitzgerald

 

 

Title:

Authorized Signatory

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Philip Ball

 

 

Name:

Philip Ball

 

 

Title:

Managing Director

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Tracy Moosbrugger

 

 

Name:

Tracy Moosbrugger

 

 

Title:

Managing Director

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

By:

/s/ Adim Offurum

 

 

Name:

Adim Offurum

 

 

Title:

Vice President

 

[Signature Page to the Revolving Credit Agreement]

 

--------------------------------------------------------------------------------
